          Case 1:20-cv-03460-KBJ Document 64 Filed 05/18/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 CARTER PAGE,

                      Plaintiff,                  Civil Action No. 20-cv-3460 (KBJ)

                v.
                                                  ORAL ARGUMENT REQUESTED
 JAMES COMEY, et al.,

                     Defendants.



      DEFENDANT PETER STRZOK’S MOTION TO DISMISS THE AMENDED
                           COMPLAINT

       Defendant Peter Strzok, by and through undersigned counsel, hereby moves this Court,

before the Honorable Ketanji Brown Jackson, at E. Barrett Prettyman U.S. Courthouse, 333

Constitution Ave., N.W., Washington, DC 20001, for an Order dismissing with prejudice all

claims in the Amended Complaint against Peter Strzok under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. The grounds for this Motion are set forth in Defendant Peter

Strzok’s Memorandum in Support of his Motion to Dismiss the Amended Complaint.


 Dated: May 18, 2021                              Respectfully submitted,


                                                  By: /s/ Aitan Goelman
                                                  Aitan Goelman (D.C. Bar No. 446636)
                                                  ZUCKERMAN SPAEDER LLP
                                                  1800 M Street, NW, Suite 1000
                                                  Washington, DC 20036
                                                  Tel: (202) 778-1800
                                                  Fax: (202) 822-8106
                                                  E-mail: agoelman@zuckerman.com

                                                  Attorney for Defendant Peter Strzok
